      Case 9:19-cv-00689-BKS-TWD Document 74 Filed 05/24/21 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


RASHAD SALAAM,

                                     Plaintiff,                      9:19-cv-689 (BKS/TWD)

v.

GORDON STOCK, et al,

                                     Defendants.


Appearances:

Plaintiff pro se:
Rashad Salaam
14-A-3363
Clinton Correctional Facility
P.O. Box 2000
Dannemora, NY 12929

For Defendants:
Letitia James
Attorney General of the State of New York
Lauren Rose Eversley
Assistant Attorney General
The Capitol
Albany, NY 12224

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

       Plaintiff pro se Rashad Salaam brought this action under 42 U.S.C. § 1983 asserting

claims against Defendants Gordon Stock and Evan Vianese arising out of Plaintiff’s

incarceration at Auburn Correctional Facility. (Dkt. No. 34). On September 2, 2020, Defendants

filed a motion for summary judgment under Fed. R. Civ. P. 56 on the grounds that Plaintiff failed

to exhaust his administrative remedies prior to commencing this action. (Dkt. No. 53). Plaintiff

filed a response in opposition to the motion, (Dkt. No. 56), to which Defendants replied, (Dkt.
      Case 9:19-cv-00689-BKS-TWD Document 74 Filed 05/24/21 Page 2 of 4




No. 64). This matter was assigned to United States Magistrate Judge Thérèse Wiley Dancks who,

on May 12, 2021, issued a Report-Recommendation recommending that Defendants’ motion for

summary judgment be denied. (Dkt. No. 72). Magistrate Judge Dancks concluded that

“Defendants have failed to adequately demonstrate Plaintiff failed to exhaust administrative

remedies before filing suit in federal court,” and therefore recommended that Defendants’

motion be denied “with leave to renew after discovery has concluded.” (Dkt. No. 72, at 11).

Magistrate Judge Dancks advised the parties that under 28 U.S.C. § 636(b)(1), they had fourteen

days within which to file written objections to the report, and that the failure to object to the

report within fourteen days would preclude appellate review. (Dkt. No. 72, at 12). Defendants

did not file any objections. On May 20, 2021, Plaintiff filed an objection. (Dkt. No. 73). For the

reasons set forth below, the Report-Recommendation is adopted in its entirety.

       This court reviews de novo those portions of the Magistrate Judge’s findings and

recommendations that have been properly preserved with a specific objection. Petersen v.

Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); 28 U.S.C. § 636(b)(1)(C). “A proper

objection is one that identifies the specific portions of the [report-recommendation] that the

objector asserts are erroneous and provides a basis for this assertion.” Kruger v. Virgin Atl.

Airways, Ltd., 976 F. Supp. 2d 290, 296 (E.D.N.Y. 2013) (internal quotation marks omitted).

Properly raised objections must be “specific and clearly aimed at particular findings” in the

report. Molefe v. KLM Royal Dutch Airlines, 602 F. Supp. 2d 485, 487 (S.D.N.Y. 2009). “[E]ven

a pro se party’s objections to a Report and Recommendation must be specific and clearly aimed

at particular findings in the magistrate’s proposal . . . .” Machicote v. Ercole, No. 06-cv-13320,

2011 WL 3809920 at *2, 2011 U.S. Dist. LEXIS 95351, at *4 (S.D.N.Y. Aug. 25, 2011) (citation




                                                  2
       Case 9:19-cv-00689-BKS-TWD Document 74 Filed 05/24/21 Page 3 of 4




omitted). Findings and recommendations as to which there was no properly preserved objection

are reviewed for clear error. Id.

        Here, Plaintiff objects that the Report-Recommendation “states that I haven’t filed a

grievance with the prison when I’ve filed over (3), and a copy of one of them I sent to the

courts.” (Dkt. No. 73). Plaintiff “enclosed another copy” of one of the grievances. (Id. at 2).

Plaintiff’s objection is without merit. Magistrate Judge Dancks recognized that Plaintiff “asserts

that he has filed several grievances related to these incidents.” (Dkt. No. 72, at 3). And the

Report-Recommendation correctly notes that, in response to the motion for summary judgment,

Plaintiff did not provide evidence “substantiating his claims that he filed these supposed

grievances besides a letter to Prisoner Legal Services of New York and medical records that tend

to support he was injured on the relevant date.” (Id. at 10). Magistrate Judge Dancks nevertheless

recommended giving Plaintiff “the benefit of the doubt and denying Defendant’s motion at this

time so that the parties can conduct discovery on this issue.” (Id.). Thus, Plaintiff will have an

opportunity to provide in discovery all information he has regarding grievances filed. Having

reviewed the remainder of the Report-Recommendation for clear error and found none, the Court

adopts the Report-Recommendation in its entirety.

        For these reasons, it is hereby

        ORDERED that the Report-Recommendation (Dkt. No. 72) is ADOPTED in its

entirety; and it is further

        ORDERED that Defendants’ motion for summary judgment (Dkt. No. 53) is DENIED

with leave to renew after discovery is completed; and it is further

        ORDERED that the Clerk serve a copy of this Order on the parties in accordance with

the Local Rules.




                                                  3
     Case 9:19-cv-00689-BKS-TWD Document 74 Filed 05/24/21 Page 4 of 4




      IT IS SO ORDERED.



Dated: _________________
        May 24, 2021
       Syracuse, New York




                                     4
